Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 26-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 9,948,304 B2 to Aurola in view of in view of PGPubs No. US 2015/0061742 A1 to Maehashi et al.
Regarding independent claim 1: Aurola teaches (e.g., claims 1-23) a first semiconductor logic element comprising:
a field effect transistor of a first conductivity type hereinafter referred to as a first FET and comprising a first source, a first drain, a first gate, and a first channel; and 
a field effect transistor of a second conductivity type hereinafter referred to as a second FET and comprising a second source, a second drain, a second gate, and a second channel,
 wherein the first semiconductor logic element comprises a first internal node,
wherein the first internal node is at least partly formed with the first drain and the second gate, 
wherein the first  gate is hereinafter referred to as a first input,
wherein the first input is configured to be coupled either to a first input logic potential or to a second input logic potential,
wherein the second drain is referred to as a first output, 
wherein the second source is 
wherein the first semiconductor logic element is configured so that when the first source is arranged at a first source potential and when the second source is at a first output logic potential and when the first input is at the first input logic potential, then the first channel is arranged to be in a nonconductive state and the first internal node is adjusted to a potential causing the second channel to be in a nonconductive state thus enabling the first output to be either at the first output logic potential or at a second output logic potential, 
wherein the first semiconductor logic element is further configured so that when the first source is arranged at the first source potential and when the second source is at the first output logic potential and when the first input is at the second input logic potentia
wherein at least one plate capacitor is arranged between the first input and the first internal node (Claim 1, in table format).
Aurola does not expressly teach at least one plate capacitor is arranged between the input of the first semiconductor logic element and the internal node of the first semiconductor logic element.
Maehashi teaches (e.g., Figs. 7-9A) a first semiconductor logic element comprising an input and internal node of the first semiconductor logic element ([0107]-[0111]).
at least one plate capacitor (see annotated Fig. 25; [0093]-[0096]) is arranged between the input of the first semiconductor logic element and the internal node of the first semiconductor logic element (see annotated Fig. 25; [0093]-[0096]).

    PNG
    media_image1.png
    861
    1205
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Aurola, the at least one plate capacitor is arranged between the input of the first semiconductor logic element and the internal node of the first semiconductor logic element, as taught by Maehashi, for the purpose of reducing voltage loss between the internal node and the input node.
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP 2114 (II).
Regarding claim 2: Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein the internal node of the first semiconductor logic element comprises one of the following: a single doped region acting both as first drain of the first semiconductor logic element and at least part of second gate of the first semiconductor logic element, a first drain doping of the first semiconductor logic element, and
a second gate of the first semiconductor logic element (Aurola: claim 2, in table format).
Regarding claim 3: Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein at least one of the following: the first FET, the second FET is a depletion mode field effect transistor (Aurola: claim 3, in table format).
Regarding claim 4: Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein at least one of the following: the first FET of the first semiconductor logic element, the second FET of the first semiconductor logic element is an enhancement mode field effect transistor (Aurola: claim 4, in table format).
Regarding claim 5: Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
 wherein the first FET is one of the following: a junction field effect transistor, a conductor insulator semiconductor field effect transistor, and
a conductor semiconductor field effect transistor (Aurola: claim 11, in table format).
Regarding claim 6: Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein the second FET is one of the following: a junction field effect transistor, a conductor insulator semiconductor field effect transistor, and 
a conductor semiconductor field effect transistor (Aurola: claim 11, in table format).
Regarding claim 7: Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 3, on which this claim depends, 
wherein at least one of the following: the first FET, the second FET is a depletion mode conductor insulator semiconductor field effect transistor comprising an auxiliary gate corresponding to an external gate as well as a back-gate doping corresponding to a gate (Aurola: claim 4, in table format).
Regarding claim 8: Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 7, on which this claim depends,
-if the first FET is a depletion mode conductor insulator semiconductor field effect transistor the auxiliary gate of the first FET is configured to be biased so that a layer of mobile second conductivity type charge carriers is established at an insulator semiconductor interface beneath the external gate of the first FET irrespective of whether the first input is biased at the first input logic potential or at the second input logic potential, and the said layer of mobile second conductivity type charge carriers acting as a part of the first gate and controlling the first channel from an opposite side than a second conductivity type back-gate doping, and 
-if the second FET is a depletion mode conductor insulator semiconductor field effect transistor the auxiliary gate of the second FET is configured to be biased so that a layer of mobile first conductivity type charge carriers is established at the insulator semiconductor interface beneath the external gate of the second FET of the first semiconductor logic element irrespective of whether the first input is biased at the first input logic potential of the first semiconductor logic element or at the second input logic potential of the first semiconductor logic element, and the said layer of mobile first conductivity type charge carriers acting as a part of the second gate of the first semiconductor logic element and controlling the second channel of the first semiconductor logic element from an opposite side than a first conductivity type back-gate doping (Aurola: claim 5, in table format).
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP 2114 (II).
Regarding claim 9: Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 3, on which this claim depends, wherein
-if comprising a depletion mode conductor insulator semiconductor field effect transistor then a gate comprises both an external gate as well as a back-gate doping,
- if comprising a depletion mode conductor semiconductor field effect transistor then the gate comprises both an external Schottky gate as well as a back-gate doping, and
- if comprising a depletion mode junction field effect transistor having a front-gate doping and a back-gate doping then the gate comprises both the front-gate doping and the back-gate doping (Aurola: claim 6, in table format).
Regarding the transistor, whether de transistor is a depletion mode type or an enhancement mode type, is considered from the point of view of operating the device.
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP 2114 (II).
Regarding claim 10: Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 3, on which this claim depends, 
wherein
 - if comprising a depletion mode conductor insulator semiconductor field effect transistor then a gate corresponds either to an external gate or to a back-gate doping and wherein the gate controls the channel only from the side where the gate is located,
- if comprising a depletion mode conductor semiconductor field effect transistor then the gate corresponds either to an external Schottky gate or to a back-gate doping and wherein the gate controls a channel only from the side where the gate is located, and
- if comprising a depletion mode junction field effect transistor having a front-gate doping and a back-gate doping then the gate corresponds either to the front-gate doping or to the back-gate doping and wherein the gate controls the channel only from the side where the gate is located (Aurola: claim 7, in table format).
Regarding the transistor, whether de transistor is a depletion mode type or an enhancement mode type, is considered from the point of view of operating the device.
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP 2114 (II).
Regarding claim 11. Aurola and Maehashi teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends,
wherein the second FET  corresponds to an enhancement mode conductor insulator semiconductor field effect transistor wherein a gate of the second FET corresponds to an external gate and the first FET corresponds to one of the following: a depletion mode junction field effect transistor that comprises a gate confining the channel at least from two sides, a depletion mode conductor semiconductor field effect transistor wherein a gate corresponds to a Schottky gate and a back-gate doping, a depletion mode conductor insulator semiconductor field effect transistor that incorporates one of the following configurations: 
- an external gate corresponding to an auxiliary gate configured to be biased so that a layer of mobile second conductivity type charge carriers is established at an insulator semiconductor interface beneath the external gate of the first FET irrespective of the fact whether the first input is biased at the first input logic potential or at the second input logic potential, and the said layer of mobile second conductivity type charge carriers acting as a part of the first gate
 and controlling the first channel from an opposite side than a second conductivity type back-gate doping, and 
a gate corresponding to an external gate and a back-gate doping (Aurola: claim 10, in table format).
Regarding the transistor, whether de transistor is a depletion mode type or an enhancement mode type, is considered from the point of view of operating the device.
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP 2114 (II).
Regarding claim 26: Aurola and Maehashi teach a logic circuitry comprising at least one first semiconductor logic element as claimed in claim 1 and at least one second semiconductor logic element; the second semiconductor logic element comprising
-a field effect transistor of the second conductivity type hereinafter referred to as a third FET comprising a third source, a third drain, a third gate, and a third channel, and 
-a field effect transistor of the first conductivity type hereinafter referred to as a fourth FET comprising a fourth source, a fourth drain, a fourth gate, and a fourth channel;
wherein the second semiconductor logic element comprises a second internal node wherein the second internal node is at least partly formed with the third drain and the fourth gate,
wherein the third gate is hereinafter referred to as a second input, wherein the second input is configured to be coupled either to a third input logic potential or to a fourth input logic potential,
wherein the fourth drain is referred to as a second output,
wherein the fourth source is a source of the second semiconductor logic element, wherein the second semiconductor logic element is configured so that when the third source is arranged at a third source potential and when the fourth source is at a third output logic potential and when the second input is at the third input logic potential, then the third channel is arranged to be in a nonconductive state and the second internal node is adjusted to a potential causing the fourth channel to be in a nonconductive state thus enabling the second output to be either at the third output logic potential or at a fourth output logic potential, wherein the second semiconductor logic element is further configured so that when the third source is arranged at the third source potential and when the fourth source is at the third output logic potential and when the second input is at the fourth input logic potential, then the third channel is arranged to be in a nonconductive state and the second internal node is adjusted to a potential causing the fourth channel to be in a conductive state thereby adjusting the second output to the third output logic potential, and wherein at least one plate capacitor is arranged between the second input and the second internal node (Aurola: claim 16, in table format).
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP 2114 (II).
Regarding claim 27: Aurola and Maehashi teach the claim limitation of the first semiconductor logic circuitry comprising at least one first semiconductor logic element as claimed in claim 1, on which this claim depends, 
and at least one third semiconductor logic element; the third semiconductor logic element comprising 
-a field effect transistor of the second conductivity type hereinafter referred to as a fifth FET comprising a fifth source, a fifth drain, a fifth gate, and a fifth channel, and 
- a field effect transistor of the first conductivity type hereinafter referred to as a sixth FET comprising a sixth source, a sixth drain, a sixth gate, and a sixth channel; wherein the third semiconductor logic element comprises a third internal node, wherein the third internal node is at least partly formed with the fifth drain and the sixth gate, wherein the fifth gate is hereinafter referred to as a third input, wherein the third input is configured to be coupled either to a fifth input logic potential or to a sixth input logic potential, wherein the sixth drain is referred to as a third output, wherein the sixth source is a source of the third semiconductor logic element, wherein the third semiconductor logic element is configured so that when the fifth source is arranged at a fifth source potential and when the sixth source is at a fifth output logic potential and when the third input is at the fifth input logic potential, then the fifth channel is arranged to be in a nonconductive state and the third internal node is adjusted to a potential causing the sixth channel to be in a nonconductive state thus enabling the third output to be either at the fifth output logic potential or at a sixth output logic potential, and wherein the third semiconductor logic element is further configured so that when the fifth source is arranged at the fifth source potential and when the sixth source is at the fifth output logic potential and when the third input is at the sixth input logic potential, then the fifth channel is arranged to be in a nonconductive state and the third internal node is adjusted to a potential causing the sixth channel to be in a conductive state thereby adjusting the third output to the fifth output logic potential (Aurola: claim 16, in table format).
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP 2114 (II).
Regarding claim 28: Aurola and Maehashi teach a logic circuitry comprising at least one first semiconductor logic element as claimed in claim 1 and at least one fourth semiconductor logic element;
the fourth semiconductor logic element comprising
a field effect transistor of the second conductivity type hereinafter referred to as a seventh FET comprising a seventh source, a seventh drain, a seventh gate, and a seventh channel, and a field effect transistor of the first conductivity type hereinafter referred to as an eighth FET comprising an eighth source, an eighth drain, an eighth gate and an eighth channel, wherein the fourth semiconductor logic element comprises a fourth internal node wherein the fourth internal node is at least partly formed with the seventh drain and the eighth gate, wherein the seventh gate is hereinafter referred to as a fourth input, wherein the fourth input is configured to be coupled either to a seventh input logic potential or to an eighth input logic potential, wherein the eighth drain is referred to as an output of the fourth semiconductor logic element, wherein the eighth source is a source of the fourth semiconductor logic element, wherein the fourth semiconductor logic element is configured so that when the seventh source is arranged at a seventh source potential and when the eighth source is at a seventh output logic potential and when the fourth input is at the seventh input logic potential, then the seventh channel is arranged to be in a conductive state adjusting the fourth internal node to the seventh source potential and thereby causing the eight channel to be in a nonconductive state thus enabling a fourth output to be either at the seventh output logic potential or at an eighth output logic potential, and 
wherein the fourth semiconductor logic element is further configured so that when the seventh source is arranged at the seventh source potential and when the eighth source is at the seventh output logic potential and when the fourth input is at the eighth input logic potential, then the seventh channel is arranged to be in a nonconductive state and the fourth internal node is adjusted to a potential causing the eighth channel to be in a conductive state thereby adjusting the fourth output to the seventh output logic potential (Aurola: claim 16, in table format).
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) MPEP 2114 (II).
Regarding claim 29: Aurola and Maehashi teach the logic circuitry as claimed in claim 28 wherein 
-the seventh input logic potential corresponds to the second input logic potential,
-the eighth input logic potential corresponds to the first input logic potential,
-the seventh output logic potential corresponds to the second output logic potential, and 
-the eighth output logic potential corresponds to the first output logic potential (Aurola: Claim 23).
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) MPEP 2114 (II).
Regarding claim 30: Aurola and Maehashi teach the logic circuitry as claimed in claim 28, wherein the logic circuit is configured to operate as an inverter configuration as follows: 
-the second source is connected to the first output logic potential, 
-the eighth source is connected to the second output logic potential, wherein, 
-the first input and the fourth input are connected as an input of the inverter configuration, 
-the first output and the fourth output are connected as the output of the inverter configuration, and 
-the input of the inverter configuration is configured to be coupled either to the first input logic potential or to the second input logic potential wherein 
- when the input of the inverter configuration is coupled to the first input logic potential the output of the inverter configuration sets to the second output logic potential, and 
- when the input of the inverter configuration is coupled to the second input logic potential the output of the inverter configuration sets to the first output logic potential.
(Aurola: claim 16, in table format).
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) MPEP 2114 (II).
Note: that in Composition, Product, and  Apparatus Claims, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed inherent. MPEP 2112.01 (I).   
Moreover, note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP 2114 (II).
Regarding claim 31: Aurola and Maehashi teach the logic circuitry as claimed in claim 28, wherein the logic circuit is configured to operate as an inverter configuration as follows: 
wherein the first input logic potential is the same as the first output logic potential and the second input logic potential is the same as the second output logic potential (Aurola:  Claim 21). 
Regarding claim 32: Aurola and Maehashi teach the logic circuitry as claimed in claim 28, wherein at least one plate capacitor is arranged between the fourth input and the fourth internal node (Maehashi: see annotated Figure below).

    PNG
    media_image2.png
    861
    1207
    media_image2.png
    Greyscale


Regarding claim 33: Aurola and Maehashi teach the logic circuitry as claimed in claim 26, wherein,
-the third input logic potential corresponds to the second input logic potential,
-the fourth input logic potential corresponds to the first input logic potential,
-the third output logic potential corresponds to the second output logic potential, and
-the fourth output logic potential corresponds to the first output logic potential (Aurola: Claim 18).

Regarding claim 34: Aurola and Maehashi teach the logic circuitry as claimed in claim 33, wherein the logic circuit is configured to operate as an inverter configuration as follows:
-the fourth source is connected to the second output logic potential, wherein,
-the first input and the second input are connected as an input of the inverter configuration,
-the first output and the second output are connected as an output of the inverter configuration, and
-the input of the inverter configuration is configured to be coupled either to the first input logic potential or to the second input logic potential, wherein,
- when the input of the inverter configuration is coupled to the first input logic potential the output of the inverter configuration sets to the second output logic potential, and
- when the input of the inverter configuration is coupled to the second input logic potential the output of the inverter configuration sets to the first output logic potential (Aurola: Claim 16).
Regarding claim 35: Aurola and Maehashi teach the logic circuitry as claimed in claim 33,
wherein the first input logic potential is the same as the first output logic potential and the second input logic potential is the same as the second output logic potential (Aurola: Claim 17).
Regarding claim 36: Aurola and Maehashi teach a logic circuitry comprising at least one first semiconductor logic element as claimed in claim 1 and at least one complementary semiconductor logic element corresponding to a first conductivity type field effect transistor (Aurola: Claim 20).
Regarding claim 37: Aurola and Maehashi teach a logic circuitry comprising:
- a first semiconductor logic element as claimed in claim 1, and
- a first conductivity type field effect transistor, the first conductivity type field effect transistor comprising: 
-a first conductivity type source,
-a first conductivity type drain,
- a gate, and
- a channel,
-the second source is connected to the first output logic potential,
- in the first conductivity type field effect transistor the first conductivity type source is connected to the second output logic potential, wherein
- the first conductivity type drain of the first conductivity type field effect transistor and the first output are connected as an output of an inverter configuration, and
-the gate of the first conductivity type field effect transistor and the first input are connected as an input of the inverter configuration;
-the input of the inverter configuration is configured to be coupled either to the first input logic potential or to the second input logic potential, wherein
- when the input of the inverter configuration is coupled to the first input logic potential, then the channel of the first conductivity type field effect transistor is conductive so that the output of the inverter configuration sets to the second output logic potential, and
-when the input of the inverter configuration is coupled to the second input logic potential, then the channel of the first conductivity type field effect transistor is nonconductive and the output of the inverter configuration sets to the first output logic potential (Aurola: Claim 21).
Regarding claim 38: Aurola and Maehashi teach the logic circuitry as claimed in claim 36, wherein the first conductivity type field effect transistor is one of the following: conductor insulator semiconductor field effect transistor, junction field effect transistor, conductor semiconductor field effect transistor (Aurola: Claim 22).
Regarding claim 39: Aurola and Maehashi teach the logic circuitry as claimed in any of claim 36, wherein the first input logic potential is the same as the first output logic potential and the second input logic potential is the same as the second output logic potential (Aurola: Claim 23).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 26-39 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or newly added limitation or changes in claim scope.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826